Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, filed on 5/18/20, is a CON of 16363128, filed on 3/25/19. 16363128 is a CON of 15864440, filed on 1/8/18; 15864440 is a CON of 15344710, filed on 11/7/16. 15344710 is a CON of 14804595, filed on 7/21/15. 14804595 is a CON of 13492559, filed on 6/8/12. 13492559 is a CON of 11804720, filed on 5/18/07. 11804720 claims priority to the following provisional appl: 60801824, filed on 5/19/06; and 60833319, filed on 7/25/06. The effective filing and priority date of the claims is 5/19/06.

Status of Claims
Claims 1-10 are pending.
Claims 1-10 were examined and are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,513,299. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings comprising identifying a patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates during the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘299, between 0.5-6 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘299, of 0.5-3 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘299 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of the present application and the claims of US ‘299 are therefore not patentably distinct.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,486,437. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings comprising treating sleep maintenance insomnia in a patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates during the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘437, between 0.5-6 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘437, of 0.5-3 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘437 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of the present application and the claims of US ‘437 are therefore not patentably distinct.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,861,607. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings comprising treating insomnia in a patient having a sleep disorder in which, for a given 8-hour period of desired sleep, the patient experiences a sleep period that terminates during the final 60 minutes of the sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘607, between 1-6 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘607, of 1-3 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘607 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of the present application and the claims of US ‘607 are therefore not patentably distinct.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,620. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘620, between 1-7 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower and upper dose range recited in the claims of US ‘620, of 1-3 mg and of 6-7 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘620 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of the present application and the claims of US ‘620 are therefore not patentably distinct.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,498,462 in view of Bernstein, US 20040097488 (publ 5/20/2004). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘462, between 0.1-20 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower and upper dose range recited in the claims of US ‘462, of .1-3 mg and of 6-20 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘462 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘462 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 88.3%-100% of the trans-(E)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the .


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,143,676 in view of Bernstein, US 20040097488 (publ 5/20/2004). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘676, between 0.1-6 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘676, of .1-3 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘676 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 88.3%-100% of the trans-(E)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Bernstein. Bernstein teaches doxepin is provided in pharmaceutical formulations containing not less than 81.4% and not more than 88.2% of the trans isomer (para [0001]), however, the cis isomer produces considerably less sedation compared to the trans isomer (para [0002]). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 88.3%-100% of the trans-(E)-isomer, since the trans isomer is associated with a stronger sedation effect. The claims of the present application and the claims of US ‘676 are therefore not patentably distinct.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USP 10493053 in view of Bernstein, US 20040097488 (publ 5/20/2004). Although the claims at issue are not identical, they are not patentably distinct from In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of appl ‘584 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 88.3%-100% of the trans-(E)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Bernstein. Bernstein teaches doxepin is provided in pharmaceutical formulations containing not less than 81.4% and not more than 88.2% of the trans isomer (para [0001]), however, the cis isomer produces considerably less sedation .


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,801,847 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia and reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘847, between 0.1-6 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘847, of .1-3 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘847 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘847 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 18.2%-100% of the cis-(Z)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Wyatt. Wyatt teaches doxepin to be commercially available as a mixture of isomers, comprising 15% of the Z isomer, however, the Z isomer is found to have greater biological activity (see p. 538, 1st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the cis-(Z)-isomer, since the cis isomer is associated with greater biological activity. The claims of the present application and the claims of US ‘847 are therefore not patentably distinct.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,251,859 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘859 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 18.2%-100% of the cis-(Z)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Wyatt. Wyatt teaches doxepin to be commercially available as a mixture of isomers, comprising 15% of the Z isomer, however, the Z isomer is found to have greater biological activity (see p. 538, 1st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the trans-(E)-isomer, since the cis isomer is associated with greater biological .


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,463,181 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings in a patient with sleep maintenance insomnia who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘181, between 0.1-20 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower and upper dose range recited in the claims of US ‘181, of 1-3 mg and 6-20 mg, as both sets of claims are drawn to treatment of the same condition with the same drug, and it would have been obvious for one of ordinary skill in the art to have adjusted the dose of doxepin to the range recited in the claims of US ‘181 by routine experimentation and optimization. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘181 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 18.2%-100% of the cis-(Z)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Wyatt. Wyatt teaches doxepin to be commercially available as a mixture of isomers, comprising 15% of the Z isomer, however, the Z isomer is found to have greater biological activity (see p. 538, 1st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the trans-(E)-isomer, since the cis isomer is associated with greater biological activity. The claims of the present application and the claims of US ‘181 are therefore not patentably distinct.


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,653,662. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘662, between 1-7 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower and upper dose range recited in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of the present application and the claims of US ‘620 are therefore not patentably distinct.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,758,510 in view of Wyatt et. al., Applied Spectroscopy, vol. 40(4), pp. 538-541, publ. 1986. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating sleep maintenance insomnia and reducing or preventing early awakenings in a patient who experiences a sleep period that terminates during the final 60 minutes of a given 8-hour sleep period, comprising administering an effective dose of doxepin. The dose of doxepin administered in the claims of the present application, from 3-6 mg., overlaps with the dose recited in the method claimed in US ‘510, between 1-7 mg. It would have been prima facie obvious to have practiced the method of the instant claims comprising administering the lower dose range recited in the claims of US ‘510, of 1-3 and 6-7 mg, as both sets of claims are drawn In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The claims of US ‘8510 recite administration of doxepin in the form of a geometric isomer mixture comprising from about 18.2%-100% of the cis-(Z)-isomer; while the claims of the present application do not recite this limitation, it would have been prima facie obvious to have administered doxepin in the present claims with this geometric isomer mixture, in view of Wyatt. Wyatt teaches doxepin to be commercially available as a mixture of isomers, comprising 15% of the Z isomer, however, the Z isomer is found to have greater biological activity (see p. 538, 1st para). Therefore, it would have been prima facie obvious to have treated insomnia in a subject comprising administering doxepin in the form of about 18.2%-100% of the cis-(Z)-isomer, since the cis isomer is associated with greater biological activity. The claims of the present application and the claims of US ‘510 are therefore not patentably distinct.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of U.S. Patent No. 9,107,898. This is a statutory double patenting rejection.


Conclusion
Claims 1-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627